Citation Nr: 0939824	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.

In November 2007, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This matter was previously before the Board in January 2009.  
At that time, the Board remanded the Veteran's claim for 
entitlement to service connection for PTSD in order to 
accomplish additional development.

The Board's January 2009 decision also denied service 
connection for hypertension, tinnitus, hair loss due to 
herbicide exposure, and swelling of lymph nodes due to 
herbicide exposure.  Thus, those issues are not currently in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the Veteran's claim.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, including PTSD.  Although 
the Veteran's September 2003 claim specified PTSD, the Board 
finds that the Veteran's claim encompasses all of his current 
acquired psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that claims for service 
connection for PTSD encompass claims for service connection 
for all current psychiatric disabilities that arise from the 
same symptoms).  The Board notes that the Veteran was has 
been diagnosed with adjustment disorder with anxiety and 
depressed mood.

Per the Board's January 2009 remand instructions, the Veteran 
was afforded a VA examination in May 2009.  The examiner 
found that the Veteran met the DSM-IV stressor criterion but 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  
The examiner stated that the Veteran did not report 
experiencing sufficient symptoms for a diagnosis of PTSD; 
however, the examiner did not specify which precise elements 
of the diagnostic criteria were absent (which was requested 
as part of the Board's prior remand instructions).  The 
examiner also diagnosed the Veteran as having adjustment 
disorder with anxiety and depressed mood.  The Board notes 
that the examiner did not address (nor was he asked to 
address) the etiology of the Veteran's adjustment disorder 
with anxiety and depressed mood.

In September 2009, VA received a statement from the Veteran 
regarding his May 2009 VA examination.  The Veteran contended 
that the examination was inadequate and requested that he be 
provided another VA examination by a different examiner.

The Board finds that the May 2009 VA examination was 
inadequate, as it did not specify which PTSD elements of the 
diagnostic criteria were absent, and it did not address a 
possible nexus for all of the Veteran's current acquired 
psychiatric disabilities.  The Court has held that, when the 
medical evidence is inadequate, VA may supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board finds that, on remand, the 
Veteran should be afforded a medical opinion for the purpose 
of determining the nature and etiology of all current 
psychiatric disabilities.

The record reflects that the Veteran has received VA 
treatment for his acquired psychiatric disabilities; however, 
all corresponding reports are not in the claims file.  The 
Board notes that the RO has requested VA treatment records 
dated in 1968 from the Miami, Florida VA Medical Center 
(VAMC).  In July 2007, the RO called the Miami VAMC and was 
told that all records of that age are archived in Georgia.  
In August 2007, the RO received confirmation from the Miami 
VAMC that the requested documents were currently archived.  
However, it is unclear from the record as to whether a search 
was ever requested or conducted for the Veteran's archived 
treatment records from this facility.  Additionally, the 
Board observes that the VA examiner stated in his May 2009 
opinion that he had reviewed VA treatment records from the 
Daytona Beach, Florida Outpatient Clinic (OPC) dated from 
2007 to the present.  The most recent treatment records 
associated with the claims file are from March 2006 (the 
Board notes that there also appears to be a gap with regard 
to treatment records from August 2004 to March 2006).  Thus, 
it appears that the Veteran has been receiving relevant 
ongoing treatment from the VA healthcare system, that some of 
the associated treatment records are not be in the claims 
file, and that the Veteran's treatment records are pertinent 
to his claim.

VA is required to obtain VA treatment records relevant to the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
As such, the RO should obtain any missing VA treatment 
records relevant to the appeal, specifically including 
archived records from the Miami VAMC and records from the 
Daytona Beach OPC.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim). 

Finally, the Board notes that the RO attempted to confirm the 
Veteran's claimed stressors.  In response to a request by VA, 
the Center for Unit Records Research (CURR) replied in April 
2009 that they do not maintain records pertaining to Radio 
Research Units, and stated that records may be requested by 
writing to the Commander, U.S. Army Intelligence and Security 
Command, ATTN: IAOPS-MH, Building 2444, Fort Belvoir, 
Virginia 22060-5370.  Significantly, however, it appears as 
though the RO did not subsequently contact this organization 
with a request for verification of the Veteran's claimed 
stressors.  In addition, it is unclear from review of the 
file whether or not the Veteran was notified of the possible 
additional source of Army records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt verification of 
the claimed stressors by contacting the 
U.S. Army Intelligence and Security 
Command at the above referenced address 
and requesting copies of any available 
records from the A Company, 8th Radio 
Research Field Station for the time period 
of April 20, 1968 to October 13, 1968.  
Any records obtained should be associated 
with the claims file.  Should no records 
be obtained, the reason for that fact 
should be properly documented in the 
claims file.

2.  The RO should obtain any VA treatment 
records (not already of record) relevant 
to the appeal.  The RO should take 
appropriate action to request the archived 
treatment records from the Miami, Florida 
VAMC for the period since October 1968.  
The RO should also obtain VA medical 
records from the Daytona Beach, Florida 
OPC for the time period since August 2004.

3.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination (if 
possible, by someone other than the 
psychologist from the Veteran's May 2009 
VA examination) to ascertain the nature 
and etiology of all current psychiatric 
disabilities.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disorder, the examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the psychiatric disability was manifested 
during or otherwise caused by the 
Veteran's active duty service.  In 
answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.  

If PTSD is diagnosed, the examiner should 
identify the particular stressor(s) 
supporting the diagnosis.  

If PTSD is not diagnosed, the examiner 
should specify which elements of the 
diagnostic criteria are absent.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



